 

 

 

EXHIBIT D

SUMMARY PLAN DESCRIPTION
Of The

JOY GLOBAL PENSION PLAN

Revised to Reflect Changes to the Plan
Through September 1, 2016

Joy Global Underground Mining Salaried Employees
(Hired Before May 1, 2005)

 

 

 

 

 

 

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 1of3 Document 16-4
 

 

PENSION PLAN

A disability pension continues until the earlier of the date on which
you are no longer disabled or the date you reach age 65. If your
disability continues until age 65, you will begin receiving a normal
retirement pension at that time. In that case, your normal retirement
pension is the greater of your disability pension or the recalculation
amount described below.

Recalculating your disability pension. If you remain disabled until
age 65, the Plan recalculates your benefit by first figuring what your
normal retirement benefit would have been if your period of disability
was included in your Benefit Service (including any Benefit Service
enhancements) but not after the Benefit Freeze Date. The monthly
recalculated benefit when combined with benefits you are receiving
from other sources, including Social Security, Company- and
government-sponsored disability plans, and workers’ compensation
plans, cannot be more than 50% of the greater of your Final Average
Eamings or your monthly compensation (excluding any amounts
deferred under the Company's deferred compensation plan),
determined at the earlier of your disability retirement date and the
Benefit Freeze Date. (The Social Security benefit used in the
recalculation is the amount to which you are entitled on your disability
retirement date and does not include any subsequent benefit

increases.)

If you recover. If you retire on a disability retirement, recover from
your disability before age 65 and subsequently retum to work for the
Company, all service you accumulated before you became disabled

will be restored.

Late Retirement You may decide to work beyond age 65 and retire at a later date. If
you do, you will not receive pension payments while you remain
actively employed by the Company. Your late retirement benefit will
be determined using the pension formula described above. However,
when you do retire, your benefit is based on your Final Average
Earnings and total Benefit Service (including your years of Benefit
Service after age 65 but not after the Benefit Freeze Date) when you
actually retire. Your late retirement benefit also will be actuarially
adjusted to reflect the fact that your benefit is not paid while you
remain actively employed by the Company. However, any additional
accruals after age 65 and the actuarial adjustment provided because
pension payments will not begin while you remain actively employed

Joy Global Pension Plan
Joy Global Underground Mining Salaried Employees
Revised to Reflect Changes to Plan Through September 1, 2016
Page P-14

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 2 of3 Document 16-4

 

 
 

PENSION PLAN

 

Adjustment for Late
Participants

Adjustment for
Suspended
Participants

Adjustment for
Predecessor Plans

Special Adjustment
for Certain
Participants

will be offset (but not below zero).

If you were hired by Joy Technologies Inc. prior to September 25,
1971 and you did not participate in the Joy Manufacturing Company
Retirement Income Plan prior to that date but elected to participate
prior to April 1, 1985 subsequent to when you were eligible to
participate, your benefit is determined as described above, but is then
multiplied by a fraction equal to the sum of (i) your years of Benefit
Service prior to April 1, 1985 (excluding periods you were eligible to
make contributions to the Joy Manufacturing Retirement Income Plan
but did not do so) plus (ii) your years of Benefit Service after Api 1,
1985 over (a) your years of Benefit Service prior to April 1, 1985 plus
(b) your years of Benefit Service after April 1, 1985.

You generally are a "Suspended Participant" (i) for any period before
April 1, 1985 during which you participated in the Joy Manufacturing
Company Retirement Income Plan and you did not make employee
contributions; (ii) for certain periods after April 1, 1985 during which
you were covered by a collectively bargained pension plan; and (iii)
for certain periods of your receiving disability benefits from the Plan
if you thereafter retumed to active employment. If you were a
Suspended Participant, your benefit is determined as described above,
but is then multiplied by a fraction equal to the sum of (i) your years
of Benefit Service prior to April 1, 1985 (excluding periods when you
were a Suspended Participant) plus (ii) your years of Benefit Service
after April 1, 1985 (excluding periods when you were a Suspended
Participant) over (a) your years of Benefit Service prior to April 1,
1985 plus (b) your years of Benefit Service after April 1, 1985.

If you were a participant in any pension plan previously maintained by
the Company or any of its affiliates or former affiliates that has been
included in the Plan by a plan merger and amendment (a "Predecessor
Plan"), your benefit will be reduced by the amount of any benefit to
which you are entitled under the Predecessor Plan if you have been
given Benefit Service credit under the Plan for service under such

Predecessor Plan.

Special adjustments will be applied to the benefits of certain
participants in the Plan. Participants eligible for these special
adjustments include employees who are identified in the Plan
document as being entitled to a special adjustment related to the Joy

Joy Global Pension Plan

Joy Global Underground Mining Salaried Employees

Revised to Reflect Changes to Plan Through September 1, 2016

Page P-15

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 3of3 Document 16-4

 
